It is our opinion that the discretion of the lower court was not improvidently exercised on the facts presented. The will creating the testamentary trust was probated in Surrogate’s Court. Two intermediate accounts covering a period of more than twenty years have been judicially settled in that court. The orderly administration of justice makes it desirable that in the absence of good cause shown the trustee of a testamentary trust should continue to account in the Surrogate’s Court. Orders unanimously affirmed. Present — Dore, J. P., Cohn, Breitel, Bastow and Botein, JJ.